 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

  

JUN 18

CLERK, U.S, RISTRIGT COURT
EASTERN DISTRICT GPG ALIFORNIA

BY
DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
| Plaintiff,

DONAVEN ADKINS, aka WICC,

RYAN GINES, aka GUERO

DOUG GINES, aka DOUGIE FRESH
FLORENTINO GUTIERREZ aka GEEZY,
JESUS NUNEZ, aka DANIEL, aka
CACHORRO

MARIA NUNEZ,

LOUIS MOLINA,

ERNESTO ZIBRAY,

TIFFANY FELLER,

Defendants.

 

CASE NO. 1:19-MJ-00129-BAM

ORDER UNSEALING COMPLAINT

The United States having applied to this Court for a complaint and arrest warrants in the above-

captioned proceedings and having applied for the complaint and warrants to remain under seal in order

to prevent the destruction of evidence and flight of the targets of the investigation, and the arrest

warrants now having been executed and the need for sealing has ceased;

Hf
H
Hf

Order Unsealing Complaint and Arrest
Warrant

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IT IS ORDERED that the complaint and arrest warrants filed in the above-entitled matter shall
be unsealed.
Dated: Jun f soi
Ah hd,

HONORABLE B RA A. MCAULIFFE
U.S. MAGISTRATH JUDGE

Order Unsealing Complaint and Arrest
Warrant

 

 
